IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50660
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NICHOLAS HERNANDEZ MARTINEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-98-CR-276-1
                       --------------------
                         September 1, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges

PER CURIAM:*

     Nicholas Hernandez Martinez appeals the district court’s

denial of his motion to suppress evidence.   Martinez argues that

his warrantless arrest was not supported by probable cause.     He

contends that, as a result, any and all evidence seized from and

derived from that arrest, interrogation, the subsequent search of

his person and vehicle, and his post-arrest confession should

have been suppressed as the fruit of an illegal arrest.   Martinez

reserved the right to appeal the denial of his motion to suppress

by entering a conditional guilty plea pursuant to Fed. R. Crim.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50660
                                -2-

P. 11(a)(2).

     Based upon the testimony presented at the hearing on

Martinez’s motion to suppress, we conclude that the officers had

probable cause to arrest Martinez.   See Illinois v. Gates, 462

U.S. 213, 237 (1983); United States v. Delario, 912 F.2d 766, 768

(5th Cir. 1990).   Accordingly, the judgment of the district court

is affirmed.

AFFIRMED.